      Case 4:21-cv-00717-DPM Document 7 Filed 08/13/21 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

KRISHONN COONEY                                              PLAINTIFF

V.                          No. 4:21 -cv-717-DPM

STATE OF ARKANSAS; TAYLOR
DOOBIE, Officer, Morrilton Police
Department; NATHAN WATKINS,
Officer, Morrilton Police Department;
and WILLCUT, Detective                                  DEFENDANTS

                                  ORDER
     1. Shortly after the Court entered its Order directing Cooney to
submit an application to proceed in forrna pauperis, Doe. 2, the Clerk
received and filed Cooney's application, Doc. 4-1 & 5 -TI.           But the
application is incomplete; Cooney didn't submit a calculation sheet
signed by Conway County officials. The application is therefore denied
without prejudice.
     2. Cooney       must     submit   a   complete     application      by
13 September 2021.      If he doesn't, then the Court will dismiss his
complaint without prejudice. LOCAL RULE 5.5(c)(2). If the Court grants
Cooney permission to proceed in forma pauperis, then he will have to
pay the $350 filing fee in monthly installments taken from his prisoner
account. 28 U.S.C. §   1915(b).
       Case 4:21-cv-00717-DPM Document 7 Filed 08/13/21 Page 2 of 2



     3. The Court directs the Clerk to mail Cooney another in forma
pauperis application with a copy of this Order.
     So Ordered.

                                  D.P. Marshall Jr.
                                  United States District Judge

                                    I 3




                                    -2-
